 


 HR 2772 ENR: Department of Veterans Affairs Senior Executive Accountability Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2772 
 
AN ACT 
To amend title 38, United States Code, to provide for requirements relating to the reassignment of Department of Veterans Affairs senior executive employees. 
 
 
1.Short titleThis Act may be cited as the Department of Veterans Affairs Senior Executive Accountability Act of 2018 or the SEA Act of 2018. 2.Semiannual reports on reassignment of Department of Veterans Affairs senior executive employees (a)In generalSubchapter I of chapter 7 of title 38, United States Code, is amended by adding at the end the following new section:

727.Reassignment of senior executives
(a)Approval of reassignmentsNo individual employed in a senior executive position at the Department may be reassigned to another such position at the Department unless such reassignment is approved in writing and signed by the Secretary. (b)Semiannual reports required (1)Not later than June 30 and December 31 of each year, the Secretary shall submit to Congress a report on the reassignment of individuals employed in senior executive positions at the Department to other such positions at the Department during the period covered by the report.
(2)Each report submitted under paragraph (1) shall describe the purpose of each reassignment and the costs associated with such reassignment. (3)For purposes of paragraph (2), costs associated with a reassignment may only include the following:
(A)A salary increase. (B)Temporary travel expenses for the individual or the family of the individual.
(C)Moving expenses. (D)A paid incentive.
(c)Senior executive position definedIn this section, the term senior executive position has the meaning given such term in section 713(d) of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 725 the following new item:


727. Reassignment of senior executives.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
